Title: To James Madison from Josef Yznardy (Abstract), 25 March 1805
From: Yznardy, Josef
To: Madison, James


25 March 1805, Cádiz. “The inclosed is Copy of what I had the honour of addressing you on the 31st. ultimo to which beg your Kind reference.
“The object of the present is to forward you Copy’s of—
“1st.   Vice Admiral Ordes Letter—
“2d.   My Letter to Said Vice Admiral
“3d.   the Letter I hand to American Captains going to Sea and had their Registers endorsed.
“4th.   My Letter to the Commander of the U.S. Brig Siren.
“5th.   Vice Admiral Ordes Answer.
“Since I received the above reply from the Vice Admiral I have Suspended given the Captains Copy of the Letter under No. 3.
“Notwithstanding the rigour of the Blockade sundry Neutral Vessels with Cargos have entered this Bay. On the 18th. a Danish Ship sailed with a Cargo of salt, and was ordered back by the English, which is a proof that they will allow no Vessel to Sail with such Cargos and only with ballast of Sand or Stone.
“The Ports that are in a State of Blockade at this moment are Cadiz, Ferrol & Cartagena of cour<se> the other Ports are free, which will Serve for the government of the Trade of the United States.
“No News from the Squadron up the Mediterranea<n>. The Armament in this Port is carried on with the greatest activity but no Seamen, it is to be Commanded by Admiral Gravina, Alava, and Villavicenc[io].”
  Adds in a postscript: “Governmt. Notes .. 48½—49½ ⅌.”
